DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
 

Response to Arguments
Applicant's arguments filed on 1/7/22 have been fully considered but they are not persuasive. Per examiner interpretation as set forth in the rejection below using prior art Okuda et al. (JP 2001-290051) the shell is formed from more than one component as claimed and the device of ‘051 has an adapter as claimed.
 
Allowable Subject Matter
Claims 3 and 13 – 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowability are as indicated in the office action mailed on 9/8/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 8 and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (JP 2001-290051).

In Re claims 1, 6, 7, 10 – 12, ’051 teaches a device for making optical connections (figs. 1 – 7), comprising: a shell formed from more than one component defining a cavity (at least the right side of 2 and 17 form a cavity); at least one connection port disposed on the device with the at least one connection port comprising an optical connector opening (left side of 2) extending from an outer surface of the device into the cavity of the device and defining a connection port passageway (from 3 to 4); 
an adapter (5) aligned and received at a rear (@ 4) of the at least one connection port;


In Re claim 2, ‘051 teaches wherein the at least one connector port is formed from a first part and the at least one rotating securing feature is secured to the first part (as seen in figs. 1 – 6 its connected to middle portion of 2, a first part).

	In Re claim 4, ‘051 teaches wherein the at least one rotating securing feature comprises at least one locking feature configured as a locking arm (15).

	In Re claims 5 and 8, ‘051 wherein the locking arm is canted to a forward position (figs. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874